     Scott W. Souers, Esq., NSB#l 3405
     ALUNG & JILLSON, LTD.
2    Post Office Box 3390
     Lake Tahoe NV 89449-3390
 3   Ph. (775) 588-6676 • Fx. (775) 588-4970
     ssouers@ajattorneys.com
4    Attorneys for Plaintiff

 5

 6                                  IN UNITED STATES DISTRICT COURT

 7                                      FOR THE DISTRICT OF NEV ADA

 8

 9   JOHN MILLER,                                              Case No.: 3: I 7-CV-00121-MMD-WGC

IO                                    Plaiotiff(s),            STIPULATION AND [PROPOSED) ORDER
                                                               FOR EXTENSION OF TIME TO FILE
1l             VS.                                             THIRD AMENDED COMPLAINT

12   UNITED STATES OF AMERICA, and                             (SECOND REQUEST)
     DOES l-25
                                                               (EXPEDITED REVIEW REQUESTED)
                                      Defendant(s).
14

15             COME NOW Plaintiff, John Miller, and Defendant, United States of America, and hereby stipulat

16   and agree that Plaintiff may have a sixty (60) day extension to file his Third Amended Complainl

17   Plaintiff's Third Amended Complaint filing deadline is July 16, 2021. The parties stipulate that extensio1

18   is needed because the parties are currently involved in settlement discussions which may obviate the nee-

19   to file the Third Amended Complaint. The stipulated extension would give Plaintiff up to and includin.

20   September 14, 2021, to file his Third Amended Complaint.

21             Under the circumstances, good cause exists for an extension of time to allow Plaintiff ani

22   Defendant to continue their settlement discussions to possibly resolve the case without Plaintiff filing

23   Third Amended Complaint. See Fed R.Civ. P. 6(b)(l)(A) ("When an act may or must be done within

24   specified time, the court mayJor good cause, extend the time...with or without motion or notice of motio

25   if the court acts, or if a request is made, before the original time or its extension expires[.]") (Emphasi

26   added).

27             This is PJaintiff's second request for an extension of time to file his Third Amended Complaint. Se

28   LR IA 6-1 (a). Plaintiff avers that this extension request is made in good faith and not for the purpose o


                                                      Pa~e I of2
         STJPULATION AND [PROPOSED] ORDER FOR EXT NSION OF TIME TO FILE THIRD AMENDED COMPLAINT
     delay. (Id. 1 I0).

 2

 3   Respectfully submitted,
 4

 5   Dated: July 13, 2021                                     Dated: July 13, 2021
 6   ALLING & JILLSON, LTD.                                  CHRISTOPHER CHlOU
                                                             Acting United States Altomey
 7

 8                                                        By:     f¼f/4..A. / / ~
                                                                ~-VANCE.Esq.
 9                                                              Assistant Unite<l Slates Attorney
                                                                Attorney for the United States of America
10

11

12

13

14                                                  ORDER

IS           IT IS HER EBY ORDERED the Parties' stipulation for extension of Plaintiff's time to file a Third
16   Amended Complaint is approved and Plaintiff John Miller shall have up to and including September 14.
17   2021, to file his Third Amended Complaint.

18
     DATED: 7/15/2021
19
                                                         U.S. DlSTRICT JUDGE
20

21

22
23

24
25
26

27
28

                                                      Pj!;c 2 of 2
         S1'1POl,A'l'ION AND [PlloroSEO) OIWEll rnn EXT NSJON Of' TIMt TO Fii.t THIRD AMENDED COMPLAINT
